Citation Nr: 0808241	
Decision Date: 03/11/08    Archive Date: 03/20/08

DOCKET NO.  03-08 469A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
disability compensation benefits, in the calculated amount of 
$5,253.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Parker, Counsel





INTRODUCTION

The veteran served on active duty from June 1958 to July 
1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 decision by the 
Committee on Waivers and Compromises (Committee) at the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied a waiver of recovery of 
compensation overpayment in the amount of $5,253.


FINDINGS OF FACT

1.  The $5,253 indebtedness at issue did not result from 
fraud, misrepresentation, or bad faith on the part of the 
veteran.

2.  The veteran was incarcerated for a felony for the period 
beginning August 1991; the 61st day of incarceration was 
October 7, 1991; and the veteran was incarcerated until May 
12, 2001.

3.  An overpayment in the amount of $5,253 was created when 
the veteran received full disability compensation payments at 
the 10 percent compensation level during his felony 
incarceration for the period beginning from October 7, 1991 
(61st day after incarceration) to May 12, 2001. 

4.  VA was not at fault in the creation of the debt. 

5.  The veteran was at fault in the creation of the debt of 
$5,253 during the period of felony incarceration from October 
7, 1991 to May 12, 2001.

6.  The veteran would not suffer undue hardship as a result 
of being required to repay a debt in the amount of $5,253.

7.  Repayment of the overpayment debt in the amount of $5,253 
would not defeat the purpose of the compensation benefit.

8.  The veteran would be unjustly enriched if a waiver of 
debt in the calculated amount of $5,253 were granted.

9.  The veteran did not change his position to his detriment 
in reliance on VA benefits, or relinquish a valuable right, 
or incur a legal obligation because of the continued receipt 
of VA disability compensation payments.


CONCLUSION OF LAW

The overpayment of disability compensation benefits in the 
calculated amount of $5,253 for the period from October 7, 
1991 (61st day after incarceration) to May 12, 2001 was not 
due to fraud, misrepresentation, or bad faith of the veteran; 
recovery of the overpayment of VA compensation benefits in 
the amount of $5,253 would not be against equity and good 
conscience, and is not waived.  38 U.S.C.A. 
§§ 1114, 5107, 5302, 5313 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 1.962, 1.963, 1.965, 3.102, 3.665 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

The Veterans Claims Assistance Act of 2000 redefined VA's 
duty to assist a claimant in the development of a claim.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159 (2007).  The United States Court of Appeals 
for Veterans Claims (Court) has held that the notice and 
assist law and its implementing regulations do not apply in 
waiver cases because the statutory right to request waiver of 
recovery of indebtedness within Chapter 53 of Title 38 of the 
United States Code contains its own notice provisions.  See 
Barger v. Principi, 
16 Vet. App. 132 (2002); see also 38 U.S.C.A. § 5302.    

Waiver of Overpayment

In cases where there has been no finding of fraud, 
misrepresentation, or bad faith on the veteran's part; 
repayment of the subject debt may be waived.  38 U.S.C.A. 
§ 5302(a).  Waiver will be granted when recovery of the 
indebtedness would be against equity and good conscience.  38 
U.S.C.A. § 5302(a); 38 C.F.R. §§ 1.963(a), 1.965(a).

The standard of "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  38 C.F.R. § 1.965(a).  
In deciding whether collection would be against equity and 
good conscience, the following factors are for consideration: 
(1) fault of debtor, where actions of the debtor contribute 
to creation of the debt; (2) balancing of faults, weighing 
fault of debtor against VA fault; (3) undue hardship, whether 
collection would deprive debtor or family of basic 
necessities; (4) defeat the purpose, whether withholding of 
benefits or recovery would nullify the objective for which 
benefits were intended; (5) unjust enrichment, failure to 
make restitution would result in unfair gain to the debtor; 
(6) changing position to one's detriment, reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation.  These factors are not 
meant to be all inclusive.  38 C.F.R. § 1.965(a).

It is the responsibility of the recipient of VA benefits to 
notify VA of all circumstances which will affect entitlement 
to receive the rate of the benefit being paid, and such 
notice must be provided when the recipient acquires knowledge 
that his income or other circumstances which would affect his 
or her entitlement to receive, or the rate of, the benefit 
being paid.  38 C.F.R. § 3.660(a)(1) (2007).

A veteran who is incarcerated in a federal, state, or local 
penal institution in excess of 60 days for conviction of a 
felony committed after October 7, 1980, and is rated 10 
percent disabled shall be paid compensation paid one half the 
rate of compensation beginning on the 61st day of 
incarceration.  38 U.S.C.A. §§ 5313, 1114; 38 C.F.R. § 3.665.

A review of the file reveals that, effective from February 
1982, the veteran had been granted service connection for 
residuals of a right ankle fracture, and had been rated as 10 
percent disabling.  The veteran was incarcerated for a felony 
for the period beginning August 1991; the 61st day of 
incarceration was October 7, 1991; and the veteran was 
incarcerated until May 12, 2001.  

An overpayment in the amount of $5,253 was created when the 
veteran received full disability compensation payments at the 
10 percent compensation level during his felony incarceration 
for the period beginning from October 7, 1991 (61st day after 
incarceration) to May 12, 2001.  The overpayment at issue 
resulted from the retroactive reduction and adjustment of the 
appellant's compensation benefits, after it was learned by 
the RO that the veteran had failed to report, in a timely 
manner, that he was incarcerated for a felony.  The RO 
discovered this information.

The Board notes the appellant has not challenged the amount 
of overpayment created; therefore, this decision is limited 
to the issue of entitlement to waiver of the assessed 
overpayment.  See Schaper v. Derwinski, 1 Vet. App. 430, 437 
(1991); 
38 C.F.R. § 1.911(c)(1) (2007).  The Committee found that the 
indebtedness at issue did not result from fraud, 
misrepresentation, or bad faith on the part of the veteran. 
The Board also finds that the $5,253 indebtedness at issue 
did not result from fraud, misrepresentation, or bad faith on 
the part of the veteran. 

Turning to the elements of equity and good conscience, in 
this case, the Board finds that the veteran was at fault in 
the creation of the debt.  The veteran was incarcerated for a 
felony for the period beginning in August 1991.  The 61st day 
of incarceration was October 17, 1991.  A valid overpayment 
in the amount of $5,253 was created when the veteran received 
disability compensation payments at the full 10 percent rate 
when he was incarcerated for a felony for the period from 
October 7, 1991 (61st day after incarceration) until May 12, 
2001.  At the time of incarceration, and during 
incarceration, the veteran failed to notify VA of a change of 
address or change of status.  

VA was not at fault in the creation of the debt.  VA 
corresponded with the veteran at his last known address.  It 
was VA action that discovered the veteran's changed address 
and incarceration.  

The veteran would not suffer undue hardship as a result of 
being required to repay a debt in the amount of $5,253.  A 
January 2003 Financial Status Report from the veteran 
reflects that his total monthly net income exceeds total 
monthly expenses.  

Repayment of the overpayment debt in the amount of $5,253 
would not defeat the purpose of the compensation benefit.  
While the veteran was incarcerated for a felony, which was 
for the entire period the overpayment was created from 1991 
to 2001, there was no need for disability compensation to 
offset disability or employment-related impairments because, 
due to incarceration, the veteran was not able to work or 
seek employment.  This is precisely the purpose of the 
reduction of payment of disability compensation from the 61st 
day of incarceration.

The veteran would be unjustly enriched if a waiver of debt in 
the calculated amount of $5,253 were granted.  Waiver of the 
overpayment debt in this case would result in the veteran 
receiving considerable benefits to which he was not entitled.  
The veteran's contentions regarding apportioning of benefits 
to his daughter are not relevant because his daughter cannot 
be located, his daughter is no longer a minor, and the 
veteran's parental rights were terminated by court order in 
February 2000 when his daughter was placed for adoption.

The Board finds that the veteran did not change his position 
to his detriment in reliance on VA benefits, or relinquish a 
valuable right, or incur a legal obligation because of the 
continued receipt of disability compensation payments.  There 
is no evidence to this effect, including no evidence that 
debts the veteran incurred were because of the continued 
receipt of disability compensation payments.

For these reasons, the Board finds that recovery of 
indebtedness to VA in the amount of $5,253 due to an 
overpayment of disability compensation benefits would 
not be against equity and good conscience; a preponderance of 
the evidence is against the claim for waiver of the assessed 
overpayment in the amount of $5,253; and waiver of 
overpayment in the amount of $5,253 must be denied.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Waiver of recovery of an overpayment of disability 
compensation benefits in the calculated amount of $5,253 is 
denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


